 


114 HR 4447 IH: Opioid and Heroin Epidemic Emergency Supplemental Appropriations Act
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4447 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2016 
Mr. Courtney (for himself, Mr. Larson of Connecticut, Mr. Rangel, Ms. Kuster, Mr. Perlmutter, Mr. Cicilline, Ms. Pingree, Mr. Lynch, Ms. Esty, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making appropriations to address the heroin and opioid drug abuse epidemic for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016, and for other purposes, namely: 1.Short titleThis Act may be cited as the Opioid and Heroin Epidemic Emergency Supplemental Appropriations Act. 
ILaw Enforcement ProgramsDEPARTMENT OF JUSTICEOffice of Justice ProgramsState and local law enforcement assistanceFor an additional amount for State and local law enforcement assistance, for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of such Act shall not apply for purposes of this Act) for expenses relating to drug treatment and enforcement programs, law enforcement programing, and drug addiction prevention and education programs, $200,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).Community Oriented Policing ServicesCommunity Oriented Policing Services ProgramsFor an additional amount for Community Oriented Policing Services Programs for competitive grants to State law enforcement agencies in States with high rates of primary treatment admissions for heroin or other opioids, $10,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). IIDepartment of Health and Human ServicesDepartment of Health and Human ServicesSubstance Abuse and Mental Health Services AdministrationSubstance Abuse TreatmentFor an additional amount for Substance Abuse Treatment, $240,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)): Provided further, That of the amount provided— 
(1)$225,000,000 is for the Substance Abuse Prevention and Treatment block grant program under subpart II of part B of title XIX of the Public Health Service Act; (2)$10,000,000 is for the Medication Assisted Treatment for Prescription Drug and Opioid Addiction program of the Programs of Regional and National Significance within the Center for Substance Abuse Treatment; and 
(3)$5,000,000 is for the Recovery Community Services program of the Programs of Regional and National Significance within the Center for Substance Abuse Treatment.Substance Abuse PreventionFor an additional amount for Substance Abuse Prevention, $20,000,000 for the Strategic Prevention Framework/Partnership for Success Strategic Prevention Framework Rx of the Programs of Regional and National Significance within the Center for Substance Abuse Prevention, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).Mental HealthFor an additional amount for Mental Health for the Project AWARE program of the Programs of Regional and National Significance within the Center for Mental Health Services, $5,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).Centers for Disease Control and PreventionInjury Prevention and ControlFor an additional amount for Injury Prevention and Control for expanding State-level prescription drug abuse prevention efforts such as improving prescription drug monitoring programs, data collection, and collaboration among States, $50,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).National Institutes of HealthNational Institute on Drug AbuseFor an additional amount for the National Institute on Drug Abuse for carrying out section 301 and title IV of the Public Health Service Act with respect to drug abuse, $30,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).Office of the SecretaryPublic Health and Social Services Emergency FundFor an additional amount for the Public Health and Social Services Emergency Fund to better coordinate and respond to the national heroin and opioid drug abuse crisis at the discretion of the Secretary of Health and Human Services, $40,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).  